FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                   TENTH CIRCUIT                                  July 9, 2014

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
ANTONIO DWAN WILLIAMS,

       Plaintiff - Appellant,

v.                                                            No. 14-1198
                                                     (D.C. No. 1:14-CV-00987-LTB)
COLORADO SPRINGS POLICE                                         (D. Colo.)
DEPARTMENT; EL PASO COUNTY;
THE STATE OF COLORADO,

       Defendants - Appellees.


                                ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       On April 7, 2014, state prisoner Antonio Dwan Williams filed a complaint naming

the Colorado Springs Police Department, El Paso County, and the State of Colorado and

alleging violation of his constitutional rights under 42 U.S.C. § 1983 for his 2007 arrest




        *After examining Appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
on a defective warrant. The district court dismissed the complaint, stating various

alternative grounds. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1

       After his 2007 arrest, Mr. Williams was convicted of first degree murder and

felony murder and sentenced to life in prison. His attempts to challenge his conviction

and sentence on direct appeal and through state and federal habeas petitions failed,

People v. Williams, No.10CA2162, 2011 WL 4497200 (Colo. App. Sept. 29, 2011)

(unpublished); Williams v. Chapdlaine, No. 11-cv-02643-BNB, 2012 WL 12867 (D.

Colo. Jan. 4. 2012) (unpublished), including attempts to do so based on the allegedly

defective 2007 arrest warrant. See Williams v. Fauclk, 535 F. App’x 763 (10th Cir. 2013)

(unpublished).

       As the district court correctly held, Mr. Williams’s complaint implicates the

validity of his conviction and sentence and therefore is barred under Heck v. Humphrey,

512 U.S. 477 (1994). Further, any false arrest or false imprisonment claim based on the

2007 arrest not barred by Heck is otherwise barred under the two-year statute of

limitations applicable to this case. See Blake v. Dickason, 997 F.2d 749, 750-51 (10th

Cir. 1993) (two-year statute of limitations applies to § 1983 actions in Colorado); see also

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (recognizing two-year statute of

limitations for § 1983 actions in Colorado and observing that sua sponte dismissal of


       1
        Because Mr. Williams is proceeding pro se, we construe his pleadings liberally.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); see also United States v.
Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s]
arguments liberally; this rule of liberal construction stops, however, at the point at which
we begin to serve as his advocate.”).

                                                -2-
untimely claims may be appropriate “when the defense is obvious from the face of the

complaint and no further factual record is required to be developed” (quotations

omitted)). Mr. Williams does not address these grounds for dismissal in his appellate

brief.

         We affirm the district court’s judgment.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                                -3-